Exhibit 10.6

          PLEDGE AND SECURITY AGREEMENT, dated as of February 23, 2009 (as
amended, supplemented or modified from time to time, this “Agreement”), made by
Woodland Holdings Corp. (“Buyer”), Woodland Wireless Solutions Ltd. (“Woodland
Wireless”), S Squared, LLC (“Ranger”), West Michigan Co-Location Services, LLC
(“West Michigan”), T2 TV, LLC (“T2”, and together with Buyer, Woodland Wireless,
Ranger and West Michigan, “Grantor”) in favor of Ned B. Timmer (“Secured
Party”). Capitalized terms used but not defined herein shall have the meanings
given such terms in the Debenture (as defined below).

RECITALS

          Pursuant to (i) the Secured Debenture dated as of the date hereof (as
amended, supplemented or modified from time to time, the “Debenture”) issued by
Cornerworld Corporation (“Parent”) and Buyer to Secured Party and (ii) the
Purchase Money Note dated as of the date hereof (as amended, supplemented or
modified from time to time, the “Seller Note”) issued by Buyer to Secured Party;
Secured Party has made the Loans to Parent and Buyer.

          Parent and Buyer have used the Loans to purchase the capital stock of
certain entities, including some of the Grantors, in accordance with the Stock
Purchase Agreement, dated as of the date hereof, by and among Parent, Buyer,
Secured Party and HCC Foundation. In order to induce the Secured Party to make
such Loans, Grantor has agreed to grant a continuing Lien on the Collateral to
secure the Obligations (as hereinafter defined). Accordingly, Grantor hereby
agrees as follows:

          1. Security Interest.

          (a) Grant of Security. As security for the Obligations (as hereinafter
defined), Grantor hereby delivers, assigns, pledges, sets over and grants to
Secured Party a first priority security interest in all of its right, title and
interest, whether now existing or hereafter arising or acquired, in and to any
and all items of its personal property described on Exhibit A-1 hereto with
respect to Buyer, Exhibit A-2 hereto with respect to Woodland Wireless, Exhibit
A-3 with respect to Ranger, Exhibit A-4 hereto with respect to West Michigan and
Exhibit A-5 hereto with respect to T2, which Exhibits A-1, A-2, A-3, A-4 and A-5
are each executed by an authorized person of the applicable Grantor, together
with all substitutions and replacements thereof and any products and proceeds
thereof (the “Collateral”) subject to Section 1(d).

          (b) Security for Obligations. This Agreement secures the payment of
all now existing or hereafter arising obligations of Buyer and Parent to Secured
Party, whether primary or secondary, direct or indirect, absolute or contingent,
joint or several, secured or unsecured, due or not, liquidated or unliquidated,
arising by operation of law or otherwise under the Debenture, the Seller Note or
any other related document, whether for principal, interest, fees, expenses or
otherwise, together with all costs of collection or enforcement, including,
without limitation, reasonable attorneys’ fees incurred in any collection
efforts or in any action or proceeding (all such obligations being the
“Obligations”).

          (c) Subordination. The liens granted hereunder on certain of the
personal property of the Grantor (as more fully described in the Letter
Agreement) are subordinate and junior in all respects to the liens granted to IU
Investments, LLC in accordance with the Letter Agreement dated as of the date
hereof by and among the Secured Party and IU Investments, LLC (the “Letter
Agreement”).

          (d) Buyer and Parent Remain Liable. This Agreement shall not affect
Buyer’s or Parent’s liability to perform all of its duties and obligations under
the transactions giving rise to the Obligations. The exercise by Secured Party
of any of the rights hereunder shall not release Buyer or Parent from any of its
duties or obligations under the transactions giving rise to the Obligations,
which

--------------------------------------------------------------------------------



shall remain unchanged as if this Agreement had not been executed. Secured Party
shall not have any obligation or liability under the transactions giving rise to
the Obligations by reason of this Agreement, nor shall Secured Party be
obligated to perform any of the obligations or duties of Buyer or Parent
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

          (e) Continuing Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Obligations.

          (f) Percentage of Shares; No New Shares. Buyer represents and warrants
that (i) the unit certificates of T2 being pledged pursuant hereto, as described
on Exhibit A-1 hereto, represent 100% of the issued and outstanding membership
interest of T2, (ii) the unit certificates of West Michigan being pledged
pursuant hereto, as described on Exhibit A-1 hereto, represent 100% of the
issued and outstanding membership interest of West Michigan, and (iii) the stock
certificates of Woodland Wireless being pledged pursuant hereto, as described on
Exhibit A-1 hereto, represent 100% of the issued and outstanding membership
interest of Woodland Wireless. Woodland Wireless represents and warrants that
the unit certificates of Ranger being pledged pursuant hereto, as described on
Exhibit A-3 hereto, represent 100% of the issued and outstanding membership
interest of Ranger. Without the prior written consent of the Secured Party, each
Grantor shall not, directly and indirectly, vote to enable, or take any other
action to permit, any Grantor to issue any membership interests or shares, as
applicable.

          2. Title; Liens and Encumbrances. Grantor represents and warrants that
it is (or to the extent that this Agreement states that the Collateral is to be
acquired after the date hereof, will be) the record and beneficial owner of,
having (or to the extent that this Agreement states that the Collateral is to be
acquired after the date hereof, will have) good and marketable title to, the
Collateral pledged by it hereunder, free of any and all Liens or options in
favor of, or claims of, any other person, except the Liens created by this
Agreement and Grantor will promptly notify Secured Party of any such other Lien
or claim made or asserted against the Collateral and will defend the Collateral
against any such Lien or other claim.

          3. State of Organization or Residence; Legal Name. Grantor represents
and warrants to Secured Party as follows:

          (a) Grantor does not have a state of organization, except as set forth
in Schedule I hereto. Grantor’s chief executive office or principal office, if
it is not a registered organization, as such term is defined under the Uniform
Commercial Code as in effect in the State of New York as it may be amended,
supplemented or modified from time to time (the “UCC”), is set forth on Schedule
I hereto. Grantor shall promptly notify Secured Party of any change in the
foregoing representations.

          (b) Grantor’s registered or legal name is as set forth on Schedule I
hereto. Grantor currently uses, and during the last five years has used, no
other names including business or trade names, except as set forth on Schedule I
hereto. Grantor shall not change such name without providing Secured Party 30
days prior written notice.

          (c) Grantor’s organizational identification number is as set forth on
Schedule I hereto. Grantor currently uses, and during the last five years has
used, no other organizational identification numbers including any used by
predecessors to Grantor, except as set forth on Schedule I hereto. Grantor shall
not change such organizational identification number without providing Secured
Party 30 days prior written notice.

          (d) The grant of the security interest in the Collateral, combined
with the filing of financing statements, the execution of control agreements,
the execution of Assignments, and/or

2

--------------------------------------------------------------------------------



possession of the Collateral, each as appropriate, is effective to vest in
Secured Party a valid and perfected first priority security interest, superior
to the rights of any person in and to the Collateral as set forth herein.

          4. Perfection of Security Interest. Grantor authorizes Secured Party
to file all such financing statements and amendments thereto pursuant to the UCC
or other notices appropriate under applicable law, as Secured Party may require,
each in form satisfactory to Secured Party. Such financing statements and
amendments may contain a description of the Collateral as set forth herein or in
any generic manner and may describe the Collateral as “all assets” or words of
similar effect. Secured Party may transfer, withdraw or redeem any funds or
other property in each deposit account or securities account constituting
Collateral without further consent by Grantor; provided however, that Secured
Party will not exercise any of such rights other than during an Event of
Default. Grantor also shall pay all filing or recording costs with respect
thereto, and all costs of filing or recording this Agreement or any other
agreement or document executed and delivered pursuant hereto or to the
Obligations (including the cost of all federal, state or local mortgage,
documentary, stamp or other taxes), in each case, in all public offices where
filing or recording is deemed by Secured Party to be necessary or desirable.
Grantor authorizes Secured Party to take all other action which Secured Party
may deem necessary or desirable to perfect or otherwise protect the Liens
created hereunder and to obtain the benefits of this Agreement.

          5. Covenants Relating to Collateral. Subject to any requirements under
the Letter Agreement, until the Obligations shall have been paid in full, and
the Debenture and the Seller Note shall have terminated, Grantor covenants and
agrees that if Grantor shall become entitled to receive or shall receive any
certificate or instrument (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
Collateral, whether in addition to, in substitution of, as a conversion of, or
in exchange for, any shares of the Collateral, or otherwise in respect thereof,
Grantor shall accept the same as the agent of Secured Party, hold the same in
trust for Secured Party and deliver the same forthwith to Secured Party in the
exact form received, duly indorsed by Grantor to Secured Party, if required,
together with an undated assignment covering such certificate or instrument duly
executed in blank by Grantor and with, if Secured Party so requests, signature
guaranteed, to be held by Secured Party, subject to the terms thereof, as
additional collateral security for the Obligations. If any of the foregoing
property so distributed in respect of the Collateral shall be received by
Grantor, Grantor shall, until such property is paid or delivered to Secured
Party, hold such property in trust for Secured Party, segregated from other
funds or property of Grantor, as additional collateral security for the
Obligations.

          6. Stock Powers. Concurrently with the delivery to the Secured Party
of each certificate representing the shares of pledged stock of the pledged
subsidiaries, the Grantor in respect of such certificates shall deliver an
undated stock power covering such certificate, duly executed by the Grantor in
blank.

          7. Collections; Other Rights.

          (a) Except as provided herein, Grantor may receive all cash interest,
dividends and distributions paid in respect of the Collateral, and to exercise
all voting rights with respect to the Collateral; provided, however, that no
vote shall be cast or right exercised or other action taken which, in Secured
Party’s reasonable judgment, would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of this Agreement
or any other relating document.

          (b) All of the foregoing amounts set forth in paragraph (a) of this
Section 7 so collected after the occurrence of and during the continuation of an
Event of Default, subject to any

3

--------------------------------------------------------------------------------



requirements under the Letter Agreement, shall be held in trust by Grantor for
and as the property of Secured Party, and shall not be commingled with other
funds, money or property of Grantor.

          (c) Subject to any requirements under Letter Agreement, after the
occurrence and during the continuation of an Event of Default, Grantor will
immediately upon receipt of all such checks, cash or other remittances
constituting part of the Collateral or in payment for any Collateral sold,
transferred, leased or otherwise disposed of, deliver any such items to Secured
Party accompanied by a remittance report in form supplied or approved by Secured
Party. Grantor shall deliver such items in the same form received, endorsed or
otherwise assigned by Grantor where necessary to permit collection of such
items.

          8. Events of Default. The occurrence of any one or more Events of
Default by any Obligor under the Debenture or the Seller Note shall constitute
an event of default (“Event of Default”) under this Agreement.

          9. Rights and Remedies.

          (a) In the event of the occurrence and continuation of any Event of
Default: (i) Secured Party may exercise exclusive control over the Collateral;
(ii) Secured Party shall have the right, with or without (to the extent
permitted by applicable law) notice to Grantor, as to any or all of the
Collateral, by any available judicial procedure or without judicial process, to
take possession of the Collateral and without liability for trespass to enter
any premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral, and generally to exercise any and all
rights afforded to a secured party under the UCC or other applicable law;
(iii) Secured Party shall have the right to sell, lease, or otherwise dispose of
all or any part of the Collateral, whether in its then condition or after
further preparation or processing, either at public or private sale or at any
broker’s board, in lots or in bulk, for cash or for credit, with or without
warranties or representations, and upon such terms and conditions, all as
Secured Party in its sole discretion may deem advisable; (iv) at Secured Party’s
request, Grantor shall assemble the Collateral and make it available to Secured
Party at places which Secured Party shall select, whether at Grantor’s premises
or elsewhere, and make available to Secured Party, without rent, all of
Grantor’s premises and facilities for the purpose of Secured Party’s taking
possession of, removing or putting the Collateral in saleable or disposable
form; (v) Secured Party shall have the right to receive any and all cash
interest, dividends, distributions, payments or other proceeds paid in respect
of the Collateral and made application thereof to the Obligations in such order
as Secured Party may determine; and (vi) any or all of the Collateral may be
registered in the name of Secured Party or its nominee and they may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Collateral and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Collateral as if
it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all securities or securities entitlements
upon any merger, consolidation, reorganization, recapitalization or other
fundamental change, or upon the exercise of Grantor or Secured Party of any
right, privilege or option pertaining to such securities or securities
entitlements, and in connection therewith, the right to deposit and deliver any
and all of the securities or securities entitlements with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Secured Party may determine), all without liability except to
account for property actually received by it, but Secured Party shall have no
duty to Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

          (b) Any such sale, lease or other disposition of Collateral may be
made without demand for performance or any notice of advertisement whatsoever
except that where an applicable statute requires reasonable notice of sale or
other disposition, Grantor agrees that the sending of five days

4

--------------------------------------------------------------------------------



notice by ordinary mail, postage prepaid, to Grantor of the place and time of
any public sale or of the time at which any private sale or other intended
disposition is to be made, shall be deemed reasonable notice thereof.
Notwithstanding the foregoing, if any of the Collateral may be materially
diminished in value during such five-day period, Secured Party shall provide
Grantor with such shorter notice as it deems reasonable under the circumstances.

          (c) The proceeds of any such sale, lease or other disposition of the
Collateral shall be applied first to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like, and to the reasonable
attorneys’ fees and legal expenses incurred by Secured Party, and then to
satisfaction of the Obligations (in any order as Secured Party may decide in its
sole discretion), and to the payment of any other amounts required by applicable
law. If, upon the sale, lease or other disposition of the Collateral, the
proceeds thereof are insufficient to pay all amounts to which Secured Party is
legally entitled, Grantor will be liable for the deficiency, together with
interest thereon, at the rate prescribed in the agreements giving rise to the
Obligations, and the reasonable fees of any attorneys employed by Secured Party
to collect such deficiency. To the extent permitted by applicable law, Grantor
waives all claims, damages and demands against Secured Party arising out of the
repossession, removal, retention or sale of the Collateral.

          (d) Notwithstanding the foregoing, the rights and remedies of the
Secured Party hereunder shall be subject to the provisions of the Letter
Agreement.

          10. Power of Attorney. Grantor authorizes Secured Party and does
hereby make, constitute and appoint Secured Party, and any officer or agent of
Secured Party, with full power of substitution, as Grantor’s true and lawful
attorney-in-fact, with power, in its own name or in the name of Grantor: (i) to
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of Secured Party;
(ii) to pay or discharge any taxes, liens, security interest or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iii) to demand, collect, receipt for, compromise, settle and sue
for monies due in respect of the Collateral; (iv) to receive, open and dispose
of all mail addressed to Grantor and to notify the post office authorities to
change the address for delivery of mail addressed to Grantor to such address as
Secured Party may designate; (v) to exercise all membership rights, powers and
privileges in connection with the Collateral to the same extent as Grantor is
entitled to exercise such rights, powers and privileges; and (vi) generally to
do all acts and things which Secured Party deems necessary to protect, preserve
and realize upon the Collateral and Secured Party’s security interest therein.
Grantor hereby approves and ratifies all acts of said attorney or designee, who
shall not be liable for any acts of commission or omission, nor for any error or
judgment or mistake of fact or law except for its own gross negligence or
willful misconduct. This power of attorney shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. Secured Party may exercise this power of attorney only after the
occurrence and during the continuance of an Event of Default.

          11. Notices. Notices shall be given in the manner, to the addresses
and with the effect provided in Section 7(a) of the Debenture, to the addresses
set forth on Schedule I hereto.

          12. Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other Person, then Secured Party shall have the
right in its sole discretion to pursue, relinquish, subordinate, modify or take
any other action with respect thereto, without in any way modifying or affecting
any of Secured Party’s rights and remedies hereunder.

          13. No Waiver; Rights Cumulative.

5

--------------------------------------------------------------------------------



          (a) No course of dealing between Grantor and Secured Party, or Secured
Party’s failure to exercise or delay in exercising any right, power or privilege
hereunder shall operate as a waiver thereof. Any single or partial exercise of
any right, power or privilege hereunder shall not preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

          (b) All of Secured Party’s rights and remedies with respect to the
Collateral, whether established hereby or by any other agreements, instruments
or documents or by law, shall be cumulative and may be exercised singly or
concurrently.

          14. Limitation on Secured Party’s Duty in Respect of Collateral.
Secured Party shall not have any duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of it or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto, except that Secured Party shall use reasonable
care with respect to the Collateral in its possession or under its control.

          15. Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Secured Party therefrom shall in any
event be effective unless the same shall be in writing, approved by Secured
Party and signed by Secured Party, and then any such waiver or consent shall
only be effective in the specific instance and for the specific purpose for
which given.

          16. Successors and Assigns. This Agreement and all obligations of
Grantor and Secured Party hereunder shall be binding upon the successors and
assigns of Grantor and Secured Party, as applicable, and shall, together with
the rights and remedies of Secured Party hereunder, inure to the benefit of
Secured Party and their respective successors and assigns.

          17. No Partnership. The relationship between Secured Party and Grantor
shall be only of creditor-debtor and no relationship of agency, partner or
joint- or co-venturer shall be created by or inferred from this Agreement or the
other transaction documents. Grantor shall indemnify, defend, and save Secured
Party harmless from any and all claims asserted against Secured Party as being
the agent, partner, or joint-venturer of Grantor.

          18. Entire Agreement. This Agreement embodies the entire agreement and
understanding between Grantor and Secured Party with respect to its subject
matter and supersedes all prior conflicting or inconsistent agreements, consents
and understandings relating to such subject matter. Grantor acknowledges and
agrees that there is no oral agreement between Grantor and Secured Party which
has not been incorporated in this Agreement.

          19. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

          20. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without effecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

          21. Governing Law; Jurisdiction; Consent to Service of Process.

6

--------------------------------------------------------------------------------



          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, except to the extent the UCC provides
for the application of the law of another state.

          (b) GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF MICHIGAN AND CONSENTS TO THE PLACING OF
VENUE IN OTTAWA COUNTY OR OTHER COUNTY PERMITTED BY LAW, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT
OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, GRANTOR AGREES NOT TO SEEK AND HEREBY
WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF
ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT. NOTHING HEREIN SHALL AFFECT ANY RIGHT THAT THE
PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY IN THE COURTS OF ANY OTHER JURISDICTION. EXCEPT AS PROHIBITED BY LAW,
GRANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7(a) of the Debenture.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

          22. Termination. This Agreement and the security interest shall
terminate when all the Obligations are paid in full.

          23. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned parties have executed this
Agreement to be effective for all purposes as of the date above first written.

 

 

 

 

WOODLAND HOLDINGS CORP.

 

 

 

 

BY: CORNERWORLD CORPORATION, ITS SOLE MEMBER

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

 

 

 

 

WOODLAND WIRELESS SOLUTIONS, LTD.

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

 

 

 

 

S SQUARED, LLC

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

 

 

 

 

WEST MICHIGAN CO-LOCATION SERVICES, LLC

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

 

 

 

 

T2 TV, LLC

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

Signature page to Post-Acquisition Security Agreement for Debenture

--------------------------------------------------------------------------------



EXHIBIT A-1

                    This Exhibit A-1 to the Pledge and Security Agreement, dated
as of February 23, 2009 (as amended, supplemented or modified from time to time,
the “Pledge Agreement”), made by Woodland Holdings Corp. (“Buyer”), Woodland
Wireless Solutions Ltd. (“Woodland Wireless”), S Squared, LLC (“Ranger”), West
Michigan Co-Location Services, LLC (“West Michigan”), and T2 TV, LLC (“T2”, and
together with Buyer, Woodland Wireless, Ranger and West Michigan, “Grantor”) in
favor of Ned B. Timmer (the “Secured Party”) describes the Collateral granted by
Buyer to Secured Party pursuant to the Pledge Agreement. “UCC” means the Uniform
Commercial Code as in effect in the State of New York as the UCC may be amended,
supplemented or modified from time to time. Any reference to any agreement,
instrument or document shall be construed as referring to such agreement,
instrument or document, as amended, supplemented or modified from time to time.
The Collateral shall be all of Buyer’s right, title and interest, whether now
existing or hereafter arising or acquired, in and to any and all of the
following items of personal property of Buyer:

 

 

 

          1. Unit Certificate No. 2, representing 500 voting member units of the
membership interests of T2.

 

 

 

          2. Unit Certificate No. 3, representing 500 voting member units of the
membership interests of T2.

 

 

 

          3. Unit Certificate No. 2, representing 500 voting member units of the
membership interests of West Michigan.

 

 

 

          4. Unit Certificate No. 3, representing 500 voting member units of the
membership interests of West Michigan.

 

 

 

          5. Stock Certificate No. 2 representing 500 shares of the common stock
of Woodland Wireless.

 

 

 

          6. Stock Certificate No. 3 representing 500 shares of the common stock
of Woodland Wireless.

 

 

 

          7. To the extent not included in the foregoing, all books, records,
writings, data bases, information and other property relating to, used or useful
in connection with, or evidencing, embodying, incorporating or referring to any
of the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-1 as of the date first
written above.

 

 

 

 

WOODLAND HOLDINGS CORP.

 

 

 

BY: CORNERWORLD CORPORATION, ITS SOLE MEMBER

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

Signature page to Exhibit A-1 of Post- Acquisition Security Agreement for
Debenture

--------------------------------------------------------------------------------



EXHIBIT A-2

                    This Exhibit A-2 to the Pledge and Security Agreement, dated
as of February 23, 2009 (as amended, supplemented or modified from time to time,
the “Pledge Agreement”), made by Woodland Holdings Corp. (“Buyer”), Woodland
Wireless Solutions Ltd. (“Woodland Wireless”), S Squared, LLC (“Ranger”), West
Michigan Co-Location Services, LLC (“West Michigan”), and T2 TV, LLC (“T2”, and
together with Buyer, Woodland Wireless, Ranger and West Michigan, “Grantor”) and
together with Buyer, West Michigan, Woodland Wireless and T2, “Grantor”) in
favor of Ned B. Timmer (the “Secured Party”) describes the Collateral granted by
Woodland Wireless to Secured Party pursuant to the Pledge Agreement. “UCC” means
the Uniform Commercial Code as in effect in the State of New York as the UCC may
be amended, supplemented or modified from time to time. Any reference to any
agreement, instrument or document shall be construed as referring to such
agreement, instrument or document, as amended, supplemented or modified from
time to time. The Collateral shall be all of Woodland Wireless’s right, title
and interest, whether now existing or hereafter arising or acquired, in and to
any and all of the following items of personal property of Woodland Wireless:

 

 

 

          1. Unit Certificate No. 3, representing 500 voting member units of the
membership interests of Ranger.

 

 

 

          2. Unit Certificate No. 4, representing 500 voting member units of the
membership interests of Ranger.

 

 

 

          3. To the extent not included in the foregoing, all books, records,
writings, data bases, information and other property relating to, used or useful
in connection with, or evidencing, embodying, incorporating or referring to any
of the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-2 as of the date first
written above.

 

 

 

 

WOODLAND WIRELESS SOLUTIONS, LTD.

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

Signature page to Exhibit A-2 of Post- Acquisition Security Agreement for
Debenture

--------------------------------------------------------------------------------



EXHIBIT A-3

                    This Exhibit A-3 to the Pledge and Security Agreement, dated
as of February 23, 2009 (as amended, supplemented or modified from time to time,
the “Pledge Agreement”), made by Woodland Holdings Corp. (“Buyer”), Woodland
Wireless Solutions Ltd. (“Woodland Wireless”), S Squared, LLC (“Ranger”), West
Michigan Co-Location Services, LLC (“West Michigan”), and T2 TV, LLC (“T2”, and
together with Buyer, Woodland Wireless, Ranger and West Michigan, “Grantor”) in
favor of Ned B. Timmer (the “Secured Party”) describes the Collateral granted by
Ranger to Secured Party pursuant to the Pledge Agreement. “UCC” means the
Uniform Commercial Code as in effect in the State of New York as the UCC may be
amended, supplemented or modified from time to time. Any reference to any
agreement, instrument or document shall be construed as referring to such
agreement, instrument or document, as amended, supplemented or modified from
time to time. The Collateral shall be all of Ranger’s right, title and interest,
whether now existing or hereafter arising or acquired, in and to any and all of
the following items of personal property of Ranger:

          1. Accounts (as defined in the UCC), including Health-Care-Insurance
Receivables (as defined in the UCC).

          2. Certificated Securities (as defined in the UCC).

          3. Chattel Paper (as defined in the UCC).

          4. All of Ranger’s rights (including rights as licensee and lessee)
with respect to (A) computer and other electronic data processing units, memory
units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disk drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
computer hardware; (B) all Software (as defined in the UCC), and all software
programs designed for use on the computers and electronic data processing
hardware described in clause (A) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (C)
any firmware associated with any of the foregoing; and (D) any documentation for
hardware, Software and firmware described in clauses (A), (B), and (C) above,
including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes (the “Computer Hardware and Software”) and
all rights with respect to the Computer Hardware and Software, including any and
all licenses, options, warranties, service contracts, program services, test
rights, maintenance rights, support rights, improvement rights, renewal rights
and indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing.

          5. Any right of the Ranger to payment under a contract for the sale or
lease of goods or the rendering of services, which right is at the time not yet
earned by performance.

          6. Deposit Accounts (as defined in the UCC).

          7. Documents (as defined in the UCC).

          8. Equipment (as defined in the UCC).

          9. Financial Assets (as defined in the UCC).

          10. General Intangibles (as defined in the UCC), including Payment
Intangibles (as defined in the UCC) and Software.

--------------------------------------------------------------------------------



          11. Goods (as defined in the UCC) (including all of its Equipment,
Fixtures and Inventory, all as defined in the UCC), and all accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor.

          12. Instruments (as defined in the UCC).

          13. All past, present and future: trade secrets, know-how and other
proprietary information; trademarks, internet domain names, service marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights,
unpatented inventions (whether or not patenable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing (the
“Intellectual Property”).

          14. Inventory (as defined in the UCC).

          15. Investment Property (as defined in the UCC).

          16. Money (of every jurisdiction whatsoever) (as defined in the UCC).

          17. Letter-of-Credit Rights (as defined in the UCC).

          18. Payment Intangibles (as defined in the UCC).

          19. Security Entitlements (as defined in the UCC).

          20. Software (as defined in the UCC).

          21. Uncertificated Securities (as defined in the UCC).

          22. To the extent not included in the foregoing, all other personal
property of any kind or description; together with all books, records, writings,
data bases, information and other property relating to, used or useful in
connection with, or evidencing, embodying, incorporating or referring to any of
the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing; provided
that to the extent that the provision of any lease or license of Computer
Hardware or Software or Intellectual Property expressly prohibit (which
prohibition is enforceable under applicable law) any assignment thereof, and the
grant of a security interest therein, Secured Party will not enforce its
security interest in Ranger’s rights under such lease or license (other than in
respect of the Proceeds thereof) for so long as such prohibition continues, it
being understood that upon the request of Secured Party, Ranger will in good
faith use reasonable efforts to obtain consent for the creation of a security
interest in favor of Secured Party (and to Secured Party’s enforcement of such
security interest) in such Secured Party’s rights under such lease or license.

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-3 as of the date first
written above.

 

 

 

 

S SQUARED, LLC

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

 

 

 

Signature page to Exhibit A-3 of Post- Acquisition Security Agreement for
Debenture

--------------------------------------------------------------------------------



EXHIBIT A-4

          This Exhibit A-4 to the Pledge and Security Agreement, dated as of
February 23, 2009 (as amended, supplemented or modified from time to time, the
“Pledge Agreement”), made by Woodland Holdings Corp. (“Buyer”), Woodland
Wireless Solutions Ltd. (“Woodland Wireless”), S Squared, LLC (“Ranger”), West
Michigan Co-Location Services, LLC (“West Michigan”), and T2 TV, LLC (“T2”, and
together with Buyer, Woodland Wireless, Ranger and West Michigan, “Grantor”) in
favor of Ned B. Timmer (the “Secured Party”) describes the Collateral granted by
West Michigan to Secured Party pursuant to the Pledge Agreement. “UCC” means the
Uniform Commercial Code as in effect in the State of New York as the UCC may be
amended, supplemented or modified from time to time. Any reference to any
agreement, instrument or document shall be construed as referring to such
agreement, instrument or document, as amended, supplemented or modified from
time to time. The Collateral shall be all of West Michigan’s right, title and
interest, whether now existing or hereafter arising or acquired, in and to any
and all of the following items of personal property of West Michigan:

          1. Accounts (as defined in the UCC), including Health-Care-Insurance
Receivables (as defined in the UCC).

          2. Certificated Securities (as defined in the UCC).

          3. Chattel Paper (as defined in the UCC).

          4. All of West Michigan’s rights (including rights as licensee and
lessee) with respect to (A) computer and other electronic data processing units,
memory units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disk drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
computer hardware; (B) all Software (as defined in the UCC), and all software
programs designed for use on the computers and electronic data processing
hardware described in clause (A) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (C)
any firmware associated with any of the foregoing; and (D) any documentation for
hardware, Software and firmware described in clauses (A), (B), and (C) above,
including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes (the “Computer Hardware and Software”) and
all rights with respect to the Computer Hardware and Software, including any and
all licenses, options, warranties, service contracts, program services, test
rights, maintenance rights, support rights, improvement rights, renewal rights
and indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing.

          5. Any right of the West Michigan to payment under a contract for the
sale or lease of goods or the rendering of services, which right is at the time
not yet earned by performance.

          6. Deposit Accounts (as defined in the UCC).

          7. Documents (as defined in the UCC).

          8. Equipment (as defined in the UCC).

          9. Financial Assets (as defined in the UCC).

          10. General Intangibles (as defined in the UCC), including Payment
Intangibles (as defined in the UCC) and Software.

--------------------------------------------------------------------------------



          11. Goods (as defined in the UCC) (including all of its Equipment,
Fixtures and Inventory, all as defined in the UCC), and all accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor.

          12. Instruments (as defined in the UCC).

          13. All past, present and future: trade secrets, know-how and other
proprietary information; trademarks, internet domain names, service marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights,
unpatented inventions (whether or not patenable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing (the
“Intellectual Property”).

          14. Inventory (as defined in the UCC).

          15. Investment Property (as defined in the UCC).

          16. Money (of every jurisdiction whatsoever) (as defined in the UCC).

          17. Letter-of-Credit Rights (as defined in the UCC).

          18. Payment Intangibles (as defined in the UCC).

          19. Security Entitlements (as defined in the UCC).

          20. Software (as defined in the UCC).

          21. Uncertificated Securities (as defined in the UCC).

          22. To the extent not included in the foregoing, all other personal
property of any kind or description; together with all books, records, writings,
data bases, information and other property relating to, used or useful in
connection with, or evidencing, embodying, incorporating or referring to any of
the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing; provided
that to the extent that the provision of any lease or license of Computer
Hardware or Software or Intellectual Property expressly prohibit (which
prohibition is enforceable under applicable law) any assignment thereof, and the
grant of a security interest therein, Secured Party will not enforce its
security interest in West Michigan’s rights under such lease or license (other
than in respect of the Proceeds thereof) for so long as such prohibition
continues, it being understood that upon the request of Secured Party, West
Michigan will in good faith use reasonable efforts to obtain consent for the
creation of a security interest in favor of Secured Party (and to Secured
Party’s enforcement of such security interest) in such Secured Party’s rights
under such lease or license.

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-4 as of the date first
written above.

 

 

 

 

WEST MICHIGAN CO-LOCATION SERVICES, LLC

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

Signature page to Exhibit A-4 of Post- Acquisition Security Agreement for
Debenture

--------------------------------------------------------------------------------



EXHIBIT A-5

          This Exhibit A-5 to the Pledge and Security Agreement, dated as of
February 23, 2009 (as amended, supplemented or modified from time to time, the
“Pledge Agreement”), made by Woodland Holdings Corp. (“Buyer”), Woodland
Wireless Solutions Ltd. (“Woodland Wireless”), S Squared, LLC (“Ranger”), West
Michigan Co-Location Services, LLC (“West Michigan”), and T2 TV, LLC (“T2”, and
together with Buyer, Woodland Wireless, Ranger and West Michigan, “Grantor”) in
favor of Ned B. Timmer (the “Secured Party”) describes the Collateral granted by
T2 to Secured Party pursuant to the Pledge Agreement. “UCC” means the Uniform
Commercial Code as in effect in the State of New York as the UCC may be amended,
supplemented or modified from time to time. Any reference to any agreement,
instrument or document shall be construed as referring to such agreement,
instrument or document, as amended, supplemented or modified from time to time.
The Collateral shall be all of T2’s right, title and interest, whether now
existing or hereafter arising or acquired, in and to any and all of the
following items of personal property of T2:

          1. Accounts (as defined in the UCC), including Health-Care-Insurance
Receivables (as defined in the UCC).

          2. Certificated Securities (as defined in the UCC).

          3. Chattel Paper (as defined in the UCC).

          4. All of T2’s rights (including rights as licensee and lessee) with
respect to (A) computer and other electronic data processing units, memory
units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disk drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
computer hardware; (B) all Software (as defined in the UCC), and all software
programs designed for use on the computers and electronic data processing
hardware described in clause (A) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (C)
any firmware associated with any of the foregoing; and (D) any documentation for
hardware, Software and firmware described in clauses (A), (B), and (C) above,
including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes (the “Computer Hardware and Software”) and
all rights with respect to the Computer Hardware and Software, including any and
all licenses, options, warranties, service contracts, program services, test
rights, maintenance rights, support rights, improvement rights, renewal rights
and indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing.

          5. Any right of the T2 to payment under a contract for the sale or
lease of goods or the rendering of services, which right is at the time not yet
earned by performance.

          6. Deposit Accounts (as defined in the UCC).

          7. Documents (as defined in the UCC).

          8. Equipment (as defined in the UCC).

          9. Financial Assets (as defined in the UCC).

          10. General Intangibles (as defined in the UCC), including Payment
Intangibles (as defined in the UCC) and Software.

--------------------------------------------------------------------------------



          11. Goods (as defined in the UCC) (including all of its Equipment,
Fixtures and Inventory, all as defined in the UCC), and all accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor.

          12. Instruments (as defined in the UCC).

          13. All past, present and future: trade secrets, know-how and other
proprietary information; trademarks, internet domain names, service marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights,
unpatented inventions (whether or not patenable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing (the
“Intellectual Property”).

          14. Inventory (as defined in the UCC).

          15. Investment Property (as defined in the UCC).

          16. Money (of every jurisdiction whatsoever) (as defined in the UCC).

          17. Letter-of-Credit Rights (as defined in the UCC).

          18. Payment Intangibles (as defined in the UCC).

          19. Security Entitlements (as defined in the UCC).

          20. Software (as defined in the UCC).

          21. Uncertificated Securities (as defined in the UCC).

          22. To the extent not included in the foregoing, all other personal
property of any kind or description; together with all books, records, writings,
data bases, information and other property relating to, used or useful in
connection with, or evidencing, embodying, incorporating or referring to any of
the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing; provided
that to the extent that the provision of any lease or license of Computer
Hardware or Software or Intellectual Property expressly prohibit (which
prohibition is enforceable under applicable law) any assignment thereof, and the
grant of a security interest therein, Secured Party will not enforce its
security interest in T2’s rights under such lease or license (other than in
respect of the Proceeds thereof) for so long as such prohibition continues, it
being understood that upon the request of Secured Party, T2 will in good faith
use reasonable efforts to obtain consent for the creation of a security interest
in favor of Secured Party (and to Secured Party’s enforcement of such security
interest) in such Secured Party’s rights under such lease or license.

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-5 as of the date first
written above.

 

 

 

 

T2 TV, LLC

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

Signature page to Exhibit A-5 of Post- Acquisition Security Agreement for
Debenture

--------------------------------------------------------------------------------



Schedule I

 

 

 

 

 

 

 

 

 

Name

 

Address

 

Other Names Used
in Past 5 Years

 

State of
Residence or
Organization

 

Organizational
Identification
Number

                 

Woodland Holdings Corp.

 

301-305 Hoover Boulevard
Holland, MI 49423

 

None

 

Delaware

 

 

                 

Woodland Wireless
Solutions, Ltd.

 

301-305 Hoover Boulevard
Holland, MI 49423

 

None

 

Michigan

 

 

                 

S Squared, LLC

 

301-305 Hoover Boulevard
Holland, MI 49423

 

Ranger Wireless
Ranger Wireless LLC

 

Illinois

 

 

                 

West Michigan Co-
Location Services, LLC

 

301-305 Hoover Boulevard
Holland, MI 49423

 

None

 

Michigan

 

 

                 

T2 TV, LLC

 

301-305 Hoover Boulevard
Holland, MI 49423

 

None

 

Michigan

 

 


--------------------------------------------------------------------------------